Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 06/28/2022. As directed by the amendment: claims 8-9, 11-12, 15-16, and 18-22 have been amended, no claims have been withdrawn, claims 1-7 have been cancelled, and a new claim 24 has been added.  Thus, claims 8-24 are presently under consideration in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20, 22, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly added materials which are not supported by the original disclosure as follows: “a longitudinal outer cutting surface”, “a longitudinal intermediate cutting surface”, “a circumferential outer cutting surface”, “a longitudinal inner cutting surface”, “a circumferential intermediate cutting surface”, and “a circumferential inner cutting surface”.  Examiner is unable to find any support for the amendments in the original specification.  Furthermore, Examiner respectfully requests that applicant directs the examiner to the disclosure for any new recited limitations.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101602127, used 16793106_2022-03-21_KR_101602127_B1_M-pdf.pdf as equivalent) in view of Kikuchi (US 4,287,245) and Duttenhoefer (US 9,334,998 B2).
Regarding claim 8, Kim et al. discloses a heater for a pipe (see figure 1), the heater comprising: 
a heater body part 42 (fig. 1, i.e. outer shell/sheath) extending axially in a longitudinal direction (See figure 1, i.e. along the longitudinal pipe), and having a longitudinal cutting plane (not labeled, i.e. a gap between separated surface 11a), a radially inner surface (not labeled, i.e. the inner side/surface of the endothelial 41) and a radially outer surface (not labeled, i.e. the outer surface of the shell 42) and the heater body part being 42 (fig. 1, i.e. outer shell/sheath) and formed of a flexible material (page 3); 
a heating wire 31, 32, 33 (figs. 5-6) installed within the heater body part 42 (fig. 1, i.e. outer shell/sheath); and a restraint operating part 45 (fig. 1, i.e. called a restricting portion) configured to restrain the heat body part 42 (fig. 1, i.e. outer shell/sheath) in a cylindrical shape (see figures 1 and 5).
Kim et al discloses all the limitations of the claimed invention as set forth above, except for wherein the longitudinal cutting plane extends in a radial thickness direction from the inner surface to the outer surface of the heater body part and includes: a longitudinal outer cutting area disposed inwardly in the thickness direction from the outer surface of the heater body part, a longitudinal intermediate cutting area extending from the longitudinal outer cutting area in a circumferential direction of the heater body part, the restraint operating part being installed on the longitudinal intermediate cutting area, and a longitudinal inner cutting area extending from the longitudinal intermediate cutting area to the inner surface of the heater body part in the thickness direction of the heater body part.


    PNG
    media_image1.png
    581
    375
    media_image1.png
    Greyscale

However, Kikuchi teaches wherein the longitudinal cutting plane (see annotated  figure 3 above) extends in a radial thickness direction from the inner surface (i.e. the inner surface of the cutting area IA) to the outer surface (i.e. the outer surface of cutting area CA) of the heater body part and includes: a longitudinal outer cutting area CA (see annotated fig. 3 above) disposed inwardly in a thickness direction from an outer surface (i.e. the outer surface of a thin metal plate 4) of the heater body part, and a longitudinal inner cutting area IA (see annotated fig. 3 above) extending from the longitudinal intermediate cutting area MA (see annotated fig. 3 above) to reach an inner surface (i.e. the inner surface of pipe 1) of the heater body part in the thickness direction of the heater body part (i.e. a thin metal plate 4 body). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kim‘s reference, to include such longitudinal cutting arrangement(s) as set forth above, as suggested and taught by Kikuchi, for the purpose of enhancing the sealing function of the joint portions and is effectively prevented from delamination of a thin sheathing metal plate from the synthetic resin insulating element caused by shrinkage of the synthetic resin at an extremely low temperature (col. 2, lines 66 - col. 3, lines 2).
Moreover, Duttenhoefer teaches a longitudinal intermediate cutting area 11a, 11b (fig. 2, i.e. indicated by the dashed-lines or called a double-sided adhesive tape) extending from the longitudinal outer cutting area 12a, 12b (fig. 2, i.e. i.e. called the longitudinal portions or edges) in a circumferential direction of the heater body part 8 (fig. 1, i.e. called protective tube), the restraint operating part 8b (fig. 2, i.e. called the second expendable partial portion/expendable material) being installed on the longitudinal intermediate cutting area 11a, 11b (fig. 2, i.e. indicated by the dashed-lines or called a double-sided adhesive tape) (col. 8, lines 23-34). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such restraint arrangement as set forth above, as suggested and taught by Duttenhoefer, for the purpose of ensuring that the reinforcing layer together with the inner tubular film (col. 2, lines 28-29).
With respect to claim 9, Kim et al in view Kikuchi and Duttenhoefer discloses the limitations of the claimed invention as set forth above of which Kim further discloses wherein the restraint operating part 45 (fig. 1, i.e. called a restricting portion) is installed on the longitudinal intermediate cutting area in the circumferential direction between the outer (i.e. the outer of the shell 42) and the inner (i.e. the inner of the shell 42) cutting areas (not labeled, i.e. a gap between separated surface 11a).
With respect to claim 10, Kim et al in view Kikuchi and Duttenhoefer discloses the limitations of the claimed invention as set forth above of which Kim further discloses wherein the restraint operating part 45 (fig. 1, i.e. called a restricting portion) includes a female touch fastener (Velcro®) tape and a male touch fastener (Velcro®) tape installed to face each other at the longitudinal intermediate cutting area (page 5, paragraph 10).
With respect to claim 11, Kim et al in view Kikuchi and Duttenhoefer discloses the limitations of the claimed invention as set forth above in claim 8 (similar features) of which Kikuchi further discloses a plurality of circumferential segments A-1, A-2, A-3, etc. (fig. 1) (col. 3, lines 65-68). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such segments as set forth above, as suggested and taught by Kikuchi, for the purpose of enhancing the sealing function of the joint portions and is effectively prevented from delamination of a thin sheathing metal plate from the synthetic resin insulating element caused by shrinkage of the synthetic resin at an extremely low temperature (col. 2, lines 66 - col. 3, lines 2).
With respect to claim 12, Kim et al in view Kikuchi and Duttenhoefer discloses the limitations of the claimed invention as set forth above of which Kim further discloses wherein the restraint operating part 45 (fig. 1, i.e. called a restricting portion) is installed on the longitudinal intermediate cutting area in the circumferential direction between the outer (i.e. the outer of the shell 42) and the inner (i.e. the inner of the shell 42) cutting areas (not labeled, i.e. a gap between separated surface 11a).
With respect to claim 13, Kim et al in view Kikuchi and Duttenhoefer discloses the limitations of the claimed invention as set forth above of which Kim further discloses wherein the restraint operating part 45 (fig. 1, i.e. called a restricting portion) includes a female touch fastener (Velcro®) tape and a male touch fastener (Velcro®) tape installed to face each other at the longitudinal intermediate cutting area (page 5, paragraph 10).
With respect to claim 14, Kim et al in view Kikuchi and Duttenhoefer discloses the limitations of the claimed invention as set forth above of which Kikuchi further discloses wherein the circumferential segments A-1, A-2, A-3, etc. (fig. 1) (col. 3, lines 65-68) are two or four segments having the same shape (i.e. a cylindrical shape).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such shape as set forth above, as suggested and taught by Kikuchi, for the purpose of providing uniform construction of the pipe lines.
With respect to claim 15, Kim et al in view Kikuchi and Duttenhoefer discloses the limitations of the claimed invention as set forth above of which Kim further discloses wherein the heating wire 31, 32, 33 (figs. 5-6) is installed within each of the circumferential segments (i.e. the circumference of the outer shell/sheath 42).
With respect to claim 16, Kim et al in view Kikuchi and Duttenhoefer discloses the limitations of the claimed invention as set forth above of which Kim further discloses wherein the heating wire 31, 32, 33 (figs. 5-6) is installed, in the thickness direction on a radially inner side in relation to the longitudinal intermediate cutting area (see figures 4-5).
With respect to claim 17, Kim et al in view Kikuchi and Duttenhoefer discloses the limitations of the claimed invention as set forth above of which Kikuchi further discloses wherein the circumferential segments A-1, A-2, A-3, etc. (fig. 1) (col. 3, lines 65-68) are formed of a flexible material (i.e. a foamed synthetic resin).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such material(s) as set forth above, as suggested and taught by Kikuchi, for the purpose of preventing from delamination of the metal plate by virtue of the elastic sheet interposed between the heat-insulating panel element and the thin metal plate (abstract).

Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101602127, used 16793106_2022-03-21_KR_101602127_B1_M-pdf.pdf as equivalent) in view of Kikuchi (US 4,287245), Duttenhoefer (US 9,334,998 B2), and Noma et al. (US 4,281,238).
Regarding claim 18, Kim et al in view Kikuchi and Duttenhoefer discloses the limitations of the claimed invention as set forth above in claims 8 and 11 (similar features), except for a circumferential cutting plane and including a plurality of bi-directional segments; 
wherein the circumferential cutting plane extends in the thickness direction of the heater body part from the radially inner surface to the radially outer surface of the heater body part and includes: 
a circumferential outer cutting surface extending radially inward in the thickness direction from the radially outer surface, 
a circumferential intermediate cutting surface extending from the circumferential outer cutting surface in a longitudinal direction of the heater body part, and 
a circumferential inner cutting surface extending radially inward in the thickness direction from the circumferential intermediate cutting surface to the radially inner surface of the heater body part.

    PNG
    media_image2.png
    270
    288
    media_image2.png
    Greyscale

However, Noma et al teaches a circumferential cutting plane (see annotated figure 2 above, i.e. a radial cross sectional view of the tubular jacket heater) and including a plurality of bi-directional segments (i.e. two layers segment portions); wherein the circumferential cutting plane extends in the thickness direction of the heater body part (not labeled, i.e. called a tubular jacket heater) from the radially inner surface (i.e. the inner surface layer 1) to the radially outer surface (i.e. the outer surface layer 3) of the heater body part (not labeled, i.e. called a tubular jacket heater) (col. 2, lines 32-37) and includes: a circumferential outer cutting surface (See annotated figure 2 above, i.e. where the reference number 3 is) extending radially inward in the thickness direction from the outer surface (i.e. the outer surface of a tubular jacket heater), a circumferential intermediate cutting surface (See annotated figure 2 above, i.e. where the reference MA is) extending from the circumferential outer cutting surface in a longitudinal direction of the heater body part (i.e. the body of a tubular jacket heater), and a circumferential inner cutting surface (See annotated figure 2 above, i.e. where the reference number 1 is) extending radially inward in the thickness direction from the circumferential intermediate cutting surface to the radially inner surface of the heater body part (i.e. the body of a tubular jacket heater) (col. 2, lines 10-14, lines 43-57).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such a circumferential cutting plane as set forth above, as suggested and taught by Noma, for the purpose of increasing the heat efficiency of the tubular jacket heater (col. 3, lines 34-36).
With respect to claim 19, Kim et al in view Kikuchi, Duttenhoefer, and Noma et al discloses the limitations of the claimed invention as set forth above of which Kim further discloses wherein the restraint operating part 45 (fig. 1, i.e. called a restricting portion) is installed on the longitudinal intermediate cutting surface (not labeled, i.e. a gap between separated surface 11a).
With respect to claim 20, Kim et al in view Kikuchi, Duttenhoefer, and Noma et al discloses the limitations of the claimed invention as set forth above of which Kim further discloses wherein the restraint operating part 45 (fig. 1, i.e. called a restricting portion) includes a female touch fastener (Velcro®) tape and a male touch fastener (Velcro®) tape installed to face each other at the longitudinal intermediate cutting surface (page 5, paragraph 10).
With respect to claim 21, Kim et al in view Kikuchi, Duttenhoefer, and Noma et al discloses the limitations of the claimed invention as set forth above of which Noma further discloses wherein the heating wire 2 (fig. 2) is installed within each of the bi-directional segments (i.e. segment portions of the tubular jacket heater). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such a heating wire arrangement as set forth above, as suggested and taught by Noma, for the purpose of providing a remarkably improved heat efficiency (col. 5, line 8).
With respect to claim 22, Kim et al in view Kikuchi, Duttenhoefer, and Noma et al discloses the limitations of the claimed invention as set forth above of which Kim further discloses wherein the heating wire 31, 32, 33 (figs. 5-6) is installed radially closer to the radially inner surface than the longitudinal intermediate cutting surface (see figures 4-5).
With respect to claim 23, Kim et al in view Kikuchi, Duttenhoefer, and Noma et al discloses the limitations of the claimed invention as set forth above of which Noma further discloses wherein the bi-directional segments (i.e. segment portions of the tubular jacket heater) are formed of a flexible material (i.e. elastomer material) (abstract).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such a flexible material as set forth above, as suggested and taught by Noma, for the purpose of providing a greatly improved efficiency of the heater (abstract).
Allowable Subject Matter
Claim 24 would be allowable if rewritten to overcome the rejection(s) under35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim 18 and any intervening claims.

Response to Amendment
Applicant’s amendments have overcome Drawings objection from previous Office action.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 8-9, 11-12, 15-16, and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on page 9, second paragraph, of the REMARKS that “The Applicant asserts that the claims of the application are distinct from the teachings of Kim et al. '127 and Kikuchi '245 as this reference fails to teach, disclose, suggest or even hint at the claimed features of the restraint operating part being installed on the longitudinal intermediate cutting area.”
In response to applicant's argument with respect to “the claimed features of the restraint operating part being installed on the longitudinal intermediate cutting area.” as set forth above, since Applicant's argument with respect to amended limitation is moot because the amended limitation has not been entered.
Applicant also argues on page 9, third and fourth paragraphs, of the REMARKS that “Claims 18-23 are rejected, under 35 U.S.C. § 103, as being unpatentable over Kim et al. '127 in view of Kikuchi '245 and Noma et al. '238 (US Patent No. 4,281,238). The Applicant acknowledges and respectfully traverses the raised obviousness rejection in view of the above amendments and the following remarks. 
The Applicant acknowledges that the additional references of Noma et al. '238 may arguably relate to the feature indicated by the Examiner in the Office Action. Nevertheless, the Applicant respectfully submits that the combination of the base references of Kim et al. '127 and Kikuchi '245 with this additional art fails to cure the above noted deficiencies of the base reference and thus still fails to in any way teach, suggest, disclose or remotely hint at the above distinguishing features of the presently claimed invention. As such, it is respectfully submitted that all of the raised rejections should be withdrawn, at this time, in view of the above amendments and remarks.”
In response to applicant’s argument with respect to the combination of references as set forth above, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, again, Applicant’s arguments are moot because the amended limitations have not been entered. 
Therefore, the combination of Kim et al. in view of Kikuchi, Duttenhoefer, and Noma et al. fully meets all the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761